Citation Nr: 1543542	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to January 1972.  The Veteran died in September 2012, and the appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for the Veteran's cause of death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318, must be remanded for further development.  

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that service-connected posttraumatic stress disorder (PTSD) caused the Veteran to smoke cigarettes, and that cigarette smoking led to the Veteran's cancer of the face, head, and neck, and ultimately his death.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2015).

The Veteran died in September 2012.  At the time of his death the Veteran was service-connected for PTSD with a 100 percent disability rating, effective September 8, 2004.  The immediate cause of death listed on the Veteran's death certificate was cardiopulmonary arrest.  The underlying cause of death was listed as head and neck cancer.  Contributory causes of the Veteran's death were listed as PTSD, cirrhosis, anemia, thrombocytopenia, hyper-thyroidism, and depression.  

As the Veteran was service-connected for PTSD, and PTSD is listed as a contributory cause of the Veteran's death, the RO requested an opinion regarding causation of death by PTSD.  The examiner was asked to assess whether the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service, and if so, whether the use of those tobacco products after service was a substantial factor in causing or aggravating the underlying cause of death due to face, head, and neck cancer.  

A January 2013 VA opinion stated that it was less likely than not that the Veteran's cancer of the face, head, and neck was proximately due to or the result of service-connected PTSD.  The rationale provided was that the Veteran smoked cigarettes prior to active duty, and that while studies have shown higher incidences of smoking in individuals with various conditions, including PTSD, causal relationships have not been established.  

Unfortunately, the VA examiner's opinion is not complete for rating purposes because it is not sufficiently responsive as to the matter on appeal.  For example, the examiner did not address the Veteran's lay statements that PTSD symptoms caused him to go from a casual smoker before entering the military, to a heavy smoker after service.  He stated that he began to smoke more after service to help relieve PTSD symptoms, such as anxiety, and that cigarette smoking resulted in his cancer diagnosis.  Because it is still unclear whether the service-connected PTSD had a causal connection to the Veteran's face, head, and neck cancer, the underlying cause of the Veteran's death, the Board finds that remand for additional VA opinion and rationale is warranted.  

As to the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318, the Board finds that the issue is inextricably intertwined with the Veteran's cause of death.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA examiner who hasn't previously provided an opinion review the record.  The examiner must review the claims file and virtual records and should note that review in the report.  The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

(a)  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that service-connected PTSD caused the Veteran to use tobacco products.  The examiner should specifically consider the Veteran's contentions that PTSD symptoms, such as anxiety, caused him to smoke more after service in an attempt to relieve those symptoms.  The examiner should reconcile the opinion with the January 2013 opinion.

(b)  If the examiner finds that the Veteran's PTSD caused the Veteran to smoke cigarettes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the use of tobacco products after service due to PTSD was a substantial factor in the underlying cause of the Veteran's death due to face, head, and neck cancer.  

(c)  Lastly, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD caused or substantially contributed to the Veteran's death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

